Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered April 16, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People’s proof established that defendant was the apartment’s sole tenant of record, that he was present in the apartment when the police arrived, that the defaced pistol was found secreted away inside a slit in a mattress, that defendant subsequently told police that the apartment was his residence, and that the destruction of the serial number on the pistol’s handle was open and obvious. While there was some evidence that the apartment had another occupant, there was no evidence supporting an inference that the other occupant hid the pistol in defendant’s mattress without his knowledge. The evidence warranted the reasonable inference that defendant knowingly possessed a defaced pistol (see, People v Reisman, 29 NY2d 278, 285, cert denied 405 US 1041). Concur — Ellerin, J. P., Rubin, Saxe and Buckley, JJ.